Citation Nr: 0906334	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for discogenic disc 
disease of the lumbar spine, claimed as a low back condition.

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for refractive error, 
claimed as vision problems, to include as secondary to 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to November 
1974, and from February 1991 to July 1991.  She had Reserve 
service from 1974 to 1991, and after 1991.  An October 2005 
Department of the Army memorandum indicates that she was 
assigned to the Inactive Ready Reserve.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the Veteran incurred or aggravated diabetes 
mellitus during inactive duty, active duty for training 
(ACTDUTRA) or active duty, nor may it be so presumed.

2.  The competent medical evidence of record does not 
demonstrate that the Veteran incurred or aggravated 
discogenic disc disease of the lumbar spine during inactive 
duty, ACTDUTRA or active duty.  

3.  The competent medical evidence of record does not 
demonstrate that the Veteran incurred or aggravated arthritis 
during inactive duty, ACTDUTRA or active duty, nor may it be 
so presumed.  

4.  The competent medical evidence shows that the Veteran has 
been diagnosed with a refractive error; it does not show in-
service aggravation of the refractive error due to super-
imposed disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

2.  The criteria for service connection for discogenic disc 
disease of the lumbar spine, claimed as a low back condition, 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for service connection for arthritis have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

4.  The criteria for service connection for refractive error, 
claimed as vision problems, to include as secondary to 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no ratings or effective 
dates will be assigned with respect to the claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private outpatient 
treatment records.  

In this case, VA did not provide an examination.  Service 
treatment records are negative for evidence that the Veteran 
incurred or aggravated any of the claimed conditions while on 
active duty.  There is no competent medical evidence, based 
on a review of service treatment records, that the Veteran 
incurred or aggravated any of the claimed conditions during 
active duty.  A VA examination could not result in a grant of 
service connection for refractive error since it is a 
congenital condition.  Thus, the Board finds that the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
Veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection

Turning to the Veteran's claims, the basic statutes and 
regulations provide that service connection may be granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

The term "active service" includes any period of ACTDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a),(c), and (d) (2008).  Inactive duty training may be 
the basis of service connection for injuries only, or acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident.  38 U.S.C. §101(24)(C) (2002).  

Relevant law provides that at the time of the service 
entrance examinations, those persons entering military 
service are presumed to be in sound physical and mental 
condition, except for those disorders, disease, or other 
"infirmities" that are noted on their service entrance 
physical examination.  38 U.S.C.A. § 1111 (West 2002).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Diabetes Mellitus 

The Veteran essentially contends that her diabetes 
preexisted, and was aggravated by, her 1991 period of active 
duty.  Parenthetically, the Board notes that service 
treatment records from her first period of active duty are 
negative for this condition.  

The Board finds that the presumption of soundness does not 
apply to the Veteran's diabetes mellitus claim.  38 U.S.C.A. 
§ 1111.  Records from the Veteran's inactive duty training 
show that in October 1995 she was found unfit for duty due to 
diabetes mellitus requiring the use of an oral drug for the 
control of blood glucose.  A November 1990 private outpatient 
treatment report provides that the Veteran had uncontrolled 
diabetes mellitus.  These records constitute clear and 
unmistakable evidence that the Veteran had diabetes mellitus 
prior to her 1991 active duty.

The Veteran's service treatment records do not reflect any 
injuries or acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident during her inactive duty training.  
38 U.S.C. §101(24)(C) (2002).  They also fail to show that 
the Veteran was disabled from a disease or injury incurred or 
aggravated in the line of duty during a period of ACTDUTRA.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a),(c), and (d).  
Thus, service connection based on inactive duty or ACTDUTRA 
is not warranted for diabetes mellitus. 

The service treatment records from the Veteran's 1991 period 
of active duty do not show aggravation of her diabetes 
mellitus.  Indeed, in November 1990 (prior to active duty) 
the Veteran's diabetes mellitus was uncontrolled.  In March 
1991 (during active duty), her diabetes mellitus was well 
controlled.  Thus, the Veteran's diabetes mellitus actually 
improved during her 1991 active duty.  

VA and private medical records reflect treatment for diabetes 
mellitus throughout the post-service period.  However, these 
records are simply negative for any medical evidence, 
findings or opinions that the condition was aggravated by the 
Veteran's ACTDUTRA or her 1991 active duty. 

The Board recognizes the Veteran's contentions that her 
diabetes mellitus was aggravated by her 1991 active duty and 
has continued ever since.  She has submitted statements from 
several fellow soldiers who relate personal knowledge of her 
diabetes mellitus since at least 1987.

The assertions by the Veteran and her witnesses do not 
support her claim.  A layperson is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as a medical 
diagnosis or an opinion as to the etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, these 
assertions cannot constitute competent medical evidence that 
she incurred or aggravated diabetes mellitus during her 
second period of active duty. 

In denying the Veteran's claim, the Board is aware that 
diabetes mellitus may be presumed to have been incurred 
during service if it becomes disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
this case, there is no medical evidence of diabetes mellitus 
within one year of the Veteran's periods of ACTDUTRA or 
active duty.  Therefore, presumptive service connection is 
not warranted.  

Discogenic Disk Disease of the Lumbar Spine

The Veteran essentially contends that her discogenic disk 
disease of the lumbar spine was incurred or aggravated by her 
period of 1991 active duty.  Parenthetically, the Board notes 
that service treatment records from her first period of 
active duty are negative for this condition.  

The Board finds that the presumption of soundness does apply 
to the Veteran's low back condition claim.  38 U.S.C.A. 
§ 1111.  Her February 1991 entrance report of medical 
history, and the report of her March 1991 entrance medical 
examination, are negative for relevant complaints, symptoms, 
findings or diagnoses.  There is no clear and unmistakable 
evidence that the Veteran had discogenic disk disease of the 
lumbar spine prior to her 1991 active duty.  A low back 
sprain and mechanical low back pain were noted in service 
treatment records dated in September 1987 and May 1988, 
respectively.  However, these conditions are not followed by 
any subsequent low back findings and appear acute and 
transitory.

It is unclear whether the 1987 low back sprain and May 1988 
mechanical low back pain occurred during the Veteran's 
inactive duty or ACTDUTRA.  However, it is clear that her 
spine was normal on clinical examination in March 1991.  
Thus, service connection for discogenic disk disease of the 
lumbar spine based on inactive duty or ACTDUTRA is not 
warranted.  38 U.S.C. §101(24); 38 C.F.R. § 3.6(a),(c), and 
(d).  

The service treatment records for the Veteran's 1991 period 
of active duty are negative for complaints, symptoms, 
findings or diagnoses related to the low back.  Because 
discogenic disk disease was not seen during this time, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  
38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).

VA and private medical records reflect lumbosacral DDD 
[degenerative or discogenic disc disease] in 2002 and 2003.  
However, these records are simply negative for any medical 
evidence, findings or opinions linking the lumbosacral DDD to 
her 1991 active duty, or any inactive duty or ACTDUTRA.  The 
Board also considers it significant that these findings are 
dated more than a decade after the Veteran's 1991 active 
duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As noted above, a lay person is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as a medical diagnosis or an 
opinion as to the etiology of a condition.  See Bostain, 
supra, citing Espiritu, supra.  See also Routen, supra.  As a 
result, the Veteran's own assertions do not constitute 
competent medical evidence that she incurred discogenic disk 
disease of the lumbar spine while on active duty.  

Arthritis 

The Veteran essentially asserts that she incurred arthritis 
while on active duty.  

Arthritis may be presumed to have been incurred during 
service if it becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records do not reflect any 
injuries or acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident during her inactive duty training.  
38 U.S.C. §101(24)(C).  They also fail to show that the 
Veteran was disabled from a disease or injury incurred or 
aggravated in the line of duty during a period of ACTDUTRA.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a),(c), and (d).  
Thus, service connection based on inactive duty or ACTDUTRA 
is not warranted for arthritis. 

The Board observes that the service treatment records for 
each period of active duty are negative for pertinent 
findings or diagnoses.  There is no evidence of pertinent 
complaints, symptoms, findings or diagnoses within one year 
of the Veteran's periods of ACTDUTRA or active duty.  Because 
arthritis was not seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Because 
arthritis was not seen within one year of the Veteran's 
separations from active duty or ACTDUTRA, presumptive service 
connection is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

Post-service private medical records show DDD [degenerative 
or discogenic disc disease] in 2002 and 2003.  A VA medical 
record dated in February 2003 includes a bare checklist 
indicating arthritis, with no elaboration.  These records do 
not show that arthritis was incurred or aggravated during the 
Veteran's service.  The Board also finds it significant that 
these records are dated more than two decades after the 
Veteran's most recent period of active duty.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As noted above, a lay person is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as a medical diagnosis or an 
opinion as to the etiology of a condition.  See Bostain, 
supra, citing Espiritu, supra.  See also Routen, supra.  As a 
result, the Veteran's own assertions do not constitute 
competent medical evidence that she incurred or aggravated 
arthritis while on active duty.  

Refractive Error

The Veteran contends that she incurred vision problems during 
active duty, or as a result of her diabetes mellitus.  

The competent medical evidence provides that the Veteran has 
refractive error, as noted on a March 1991 examination during 
her second period of active duty.  

Congenital or developmental defects, and refractive error of 
the eye, are not considered to be diseases or injuries within 
the meaning of VA laws governing the award of service 
connection for diseases and injuries related to service.  
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990).  

In this case, the Veteran's service treatment records and 
post-service medical records show no aggravating disease or 
injury.  A March 2006 VA outpatient psychiatric treatment 
report lists diabetic retinopathy on a computerized problem 
list.  Even assuming, for the sake of this decision, that the 
Veteran's retinopathy was secondary to her diabetes mellitus, 
service connection would not be not warranted because the 
diabetes mellitus is not service-connected.  38 C.F.R. 
§ 3.310 (2008).  Therefore, service connection for a 
refractive error, claimed as vision problems, must be denied.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for diabetes mellitus; 
discogenic disc disease of the lumbar spine, claimed as a low 
back condition; arthritis; and refractive error, claimed as 
vision problems, to include as secondary to diabetes 
mellitus.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for discogenic disc disease of the lumbar 
spine, claimed as a low back condition, is denied.

Service connection for arthritis is denied.

Service connection for refractive error, claimed as vision 
problems, to include as secondary to diabetes mellitus, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


